Title: From Thomas Jefferson to Bowling Clark, 5 August 1792
From: Jefferson, Thomas
To: Clark, Bowling



Sir
Monticello Aug. 5. 1792.

Having come from Philadelphia to make some short stay here, but not long enough to go to Bedford, I should be glad if you could take the most convenient time for yourself to come here, between this and the middle of next month, about which time I shall be returning again to Philadelphia. This seems necessary as well that I may have a view  of the affairs of the present year, as of the next. It would be material that you could bring such papers with you as may give me a knowlege of the outstanding accounts of the plantations under your care, a list of the negroes with their ages, and as good a statement of your stock as you can. I should also be glad to have a list of the tobacco made in the years 1789. 1790. and 1791. The first of these I sold to Mr. Donald, and having given him at the time the list I had, I have never got another to see whether my account with him stands right. Of the crops of 1790. and 1791. which I sold in Philadelphia I have doubted whether some had not miscarried, and I never had the Lynchburg list of them. The loss of wheat here the last year leaves many accounts unpaid, for which I must get all the assistance in money you can possibly give. I am Sir Your humble servt

Th: Jefferson


P.S. It will be a satisfaction to have a line from you letting me know when I may expect you. If sent to Richmond it will come safely.

